18-1814
     Singh v. Barr
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A202 068 909
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of July, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   HARBHAJAN SINGH,
14            Petitioner,
15
16                   v.                                          18-1814
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Genet Getachew, Brooklyn, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
26                                    General; Linda S. Wernery,
27                                    Assistant Director; Gerald M.
28                                    Alexander, Trial Attorney, Office
29                                    of Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5          Petitioner Harbhajan Singh, a native and citizen of

 6   India, seeks review of a May 17, 2018, decision of the BIA

7    affirming a July 5, 2017, decision of an Immigration Judge

8    (“IJ”) denying his application for asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Harbhajan Singh, No. A202 068 909 (B.I.A. May

11   17, 2018), aff’g No. A202 068 909 (Immig. Ct. N.Y. City July

12   5, 2017).        We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14          We have reviewed the decisions of both the IJ and the

15   BIA.    See Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d

16   Cir. 2005).      The standards of review are well established.

17   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891

18 F.3d 67, 76 (2d Cir. 2018).     “Considering the totality of the

19   circumstances, and all relevant factors, a trier of fact may

20   base a credibility determination on . . . the consistency

21   between    the   applicant’s   or       witness’s   written   and   oral

22   statements . . . , the internal consistency of each statement,


                                         2
 1   the consistency of such statements with other evidence of

 2   record . . . and any inaccuracies or falsehoods in such

 3   statements,     without   regard   to   whether   an   inconsistency,

 4   inaccuracy, or falsehood goes to the heart of the applicant’s

 5   claim,    or     any   other    relevant    factor.”       8    U.S.C.

 6   § 1158(b)(1)(B)(iii).        “We defer . . . to an IJ’s credibility

 7   determination unless, from the totality of the circumstances,

 8   it is plain that no reasonable fact-finder could make such an

 9   adverse credibility ruling.”           Xiu Xia Lin v. Mukasey, 534

10 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d
11   at 76.     In this case, substantial evidence supports the

12   adverse        credibility      determination     given        multiple

13   inconsistencies regarding the details of the two alleged

14   attacks against Singh and related events.

15       Singh alleged that members of the Badal Party attacked

16   him twice in 2014 because he was a member of the Shiromani

17   Akali Dal Amritsar Party (“SADA”).           The agency reasonably

18   relied on several inconsistencies and variations in Singh’s

19   descriptions of the two attacks.           As to the first attack,

20   Singh testified that the assailants asked him whether he

21   worked for SADA, but he later testified that they did not ask

22   him this question; and Singh testified that his attackers


                                        3
 1   told him that they were members of the Badal party, but he

 2   later testified that they had not identified themselves but

 3   had asked him to join their party.       As to the second attack,

 4   he testified that his assailants did not say anything during

 5   the attack, but his mother’s and wife’s affidavits stated

 6   that the attackers threatened to kill him if he continued to

 7   work for SADA.     Singh also stated during his credible fear

 8   interview that the assailants searched his body after he fell

 9   to the ground and pretended to lose consciousness, but he did

10   not testify at his hearing that they searched his body.

11   Although these inconsistencies are not glaring, an IJ may

12   rely on the “cumulative effect” of minor inconsistencies, see

13   Xiu Xia Lin, 534 F.3d at 167           (internal quotation marks

14   omitted), and we do not second-guess an IJ’s finding, where,

15   as here, it is a “permissible view[] of the evidence,” Siewe

16   v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (internal

17   quotation marks omitted).

18       The   agency   also   reasonably   relied   on   several   other

19   inconsistencies    between   Singh’s     testimony    and   witness

20   affidavits.   See 8 U.S.C. §1158(b)(1)(B)(iii); Xiu Xia Lin,

21 534 F.3d at 167.   Singh testified that after his first attack,

22   his mother accompanied him to the police station, but his


                                     4
 1   mother’s, wife’s, and neighbor’s affidavits stated that his

 2   father    accompanied    him.             When    asked    to    explain     this

 3   discrepancy, Singh stated the affidavits were mistakenly

 4   referring to the second attack.                  However, the record shows

 5   each affidavit described the first attack when stating that

 6   Singh’s father went with him to the police station.                        The IJ

 7   thus was not compelled to credit Singh’s explanation that

 8   three    individuals    made       the    same    error.        See   Majidi   v.

 9   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

10   do    more   than   offer      a    plausible        explanation       for     his

11   inconsistent statements to secure relief; he must demonstrate

12   that a reasonable fact-finder would be compelled to credit

13   his   testimony.”   (internal            quotation   marks      and   citations

14   omitted)); see also Mei Chai Ye v. U.S. Dep’t of Justice, 489

15 F.3d 517, 524 (2d Cir. 2007) (“[T]his court has . . . firmly

16   embraced the commonsensical notion that striking similarities

17   between affidavits are an indication that the statements are

18   ‘canned.’”).    Singh also testified that his mother did not

19   attend SADA events; however, his mother’s affidavit stated

20   that she did, or at least that she “used to.”                    When asked to

21   explain this discrepancy, Singh changed his testimony to

22   state both that everyone in his family attended and that his


                                               5
 1   mother attended events before he joined the party.

 2       Given      that   the   record    supports   the   inconsistencies

 3   identified by the IJ, the agency reasonably relied on Singh’s

 4   failure   to     rehabilitate        his   testimony   with   reliable

 5   corroborating     evidence.          “An   applicant’s    failure   to

 6   corroborate his or her testimony may bear on credibility,

 7   because the absence of corroboration in general makes an

8    applicant unable to rehabilitate testimony that has already

9    been called into question.”          Biao Yang v. Gonzales, 496 F.3d
10   268, 273 (2d Cir. 2007).       The affidavits from Singh’s mother,

11   wife, and neighbor were inconsistent with his testimony and

12   the IJ reasonably declined to give weight to these or other

13   letters because his mother and wife were interested witnesses

14   and none of the authors were available for cross-examination.

15   See Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013)

16   (deferring to agency’s decision to afford little weight to

17   husband’s letter from China).

18       Accordingly, given Singh’s inconsistencies and the lack

19   of reliable corroboration, substantial evidence supports the

20   agency’s adverse credibility determination.              See 8 U.S.C.

21   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; Biao Yang,

22 496 F.3d at 273.            That determination is dispositive of


                                           6
1   asylum, withholding of removal, and CAT relief because all

2   three claims were based on the same factual predicate.    See

3   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  7